Citation Nr: 1733156	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  95-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for a low back disability.

3. Entitlement to an increased rating for residuals of a neck injury with spondylosis and degenerative joint disease, currently rated as 30 percent disabling.

4. Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the left knee.

5. Entitlement to an increased initial rating for residuals of a left great toe injury with hallux valgus and gout, rated as 10 percent disabling from February 3, 1994, to November 3, 2006, and from February 1, 2007, to October 25, 2007.  

6. Entitlement to an increased initial rating for left great toe amputation (previously rated as injury to left great tow with hallux valgus and gout), rated as 10 percent disabling from October 25, 2007, to January 8, 2014.  

7. Entitlement to an initial compensable rating for a scar of the left great toe.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1994 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case has a particularly complicated procedural history.  As will be discussed in more detail, portions of the claims file are presently unavailable.  

The October 1994 rating decision is not of record.  It reportedly granted service connection for arthritis of both knees with a single 10 percent rating, and for residuals of a compression fracture of the cervical spine, and residuals of an injury to the left great toe with hallux valgus and gout.  All ratings were made effective February 1994.  In October 1994, a hearing officer at the RO granted separate 10 percent ratings for the left and right knee disabilities, and for hallux valgus and gout of the left great toe.  Those ratings were also made effective February 1994.  

In August 1996, the Board issued a decision which denied entitlement to higher initial ratings for the knee and left great toe disabilities, and granted a 20 percent rating for the cervical spine disability.  That decision is not of record.  

In December 1997, the United States Court of appeals for Veterans Claims (Court) issued a memorandum decision that vacated the portion of the August 1996 decision pertaining to higher initial ratings for the knee, left great toe, and cervical spine disabilities.  The issues were remanded to the Board.  That memorandum decision is not of record.  

In June of 1998, the Board remanded these issues to the agency of original jurisdiction (AOJ) for development necessary in light of the Court's decision.  The Board construed the Court's actions as vacating the grant of a 20 percent rating for the cervical spine disability.  That remand is not of record.

In June 1999, the RO granted an initial rating of 30 percent for the cervical spine disability, effective the date of service connection.  That rating decision is not of record. 

In March 2003, the Board again remanded the appeal for further development.  That remand is not of record.  

In February 2009, the Board denied a higher initial rating for the cervical spine and right knee disabilities, and remanded the appeals regarding the initial rating for left knee and left great toe disabilities.  The Board also remanded the issues of entitlement to service connection for left shoulder and arm disabilities so that a statement of the case could be issued (the Board observes that the Veteran did not perfect an appeal as to the shoulder and arm disabilities after the statement of the case was issued in December 2012, and those issues are therefore not on appeal).

An April 2010 rating decision denied entitlement to an increased rating for the service-connected cervical spine disability, entitlement to service connection for a sleep disorder, and determined that new and material evidence had not been submitted to reopen a claim of service connection for a low back disability.  It also denied entitlement to total disability based on individual unemployability (TDIU).  The Veteran submitted a notice of disagreement with those decisions in December 2010.  A statement of the case was issued in February 2014; however, in his March 2014 substantive appeal, the Veteran limited his appeal to the issue of entitlement to TDIU (the Veteran also requested a videoconference hearing before a member of the Board, but that request was subsequently withdrawn).

In April 2014, the RO disregarded the Veteran's substantive appeal and certified the issues of increased rating for the cervical spine disability, and service connection for "trouble sleeping" and a low back disability to the Board.  

In September 2014, the Board issued a remand so that the AOJ could obtain the missing portions of the Veteran's claims file and associate them with the record and afforded a hearing which, as discussed above, was subsequently withdrawn.  

Although the Board stated in the introduction of its September 2014 remand that the cervical spine, sleep disorder and low back disabilities were not before the Board, issued a decision and remand in September 2015 which noted that, because those issues had been certified to the Board by the RO after the issuance of the statement of the case, the Board was required to decide those issues as well.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The September 2015 Board decision dismissed the Veteran's claim of TDIU as withdrawn, and remanded the issues remaining on appeal, so that the RO could comply with its prior orders to obtain the missing records from the Veteran's claims file, and also so that he could be afforded a new examination of his left great toe injury, as he had since indicated that his toe had required amputation.  The Board is satisfied that the ordered development has been accomplished to the extent that that is possible.  

In its September 2015 remand, the Board notes that, over the course of the appeal, the Veteran's original claim involving the left great toe had been modified and trifurcated into three issues, namely an increased initial rating; an increased rating after a period of post-surgical convalescence from November 3, 2006, to February 1, 2007; and entitlement to an initial compensable rating for a scar, status-post surgery.  Following the 2015 remand, the RO issued a rating decision in February 2017 which changed the Veteran's disability from residuals of a left great toe injury to left great toe amputation, and assigned a rating of 10 percent from October 25, 2007, to January 8, 2014.  Absent a waiver, a claimant will be presumed to be seeking the maximum benefit allowed by law and regulation; a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the maximum possible rating has not been assigned for the periods described in the title page above, those issues remain on appeal.  The Board observes that from November 3, 2006, to February 1, 2007, and from December 8, 2014, to March 3, 2015, the Veteran was in receipt of a 100 percent rating for his variously rated foot injury, and therefore, those total ratings are not on appeal.  The Board further observes that the February 2017 rating decision granted a 30 percent rating for left great toe amputation effective March 1, 2015.  As that is the maximum rating available for that disability under the statutory criteria, that constitutes a maximum grant of the issue on appeal from that date, and therefore, it is also not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant that the remaining issues on appeal have been pending for an extremely long time.  Inasmuch as the Board sincerely regrets any additional delay in the adjudication of these issues, an additional remand is necessary.  

In September 2015, the Board remanded the issues remaining on appeal because a significant number of documents pre-dating January 2003 were not associated with the electronic claims record.  Although the AOJ had been previously instructed to locate the missing records in September 2014, no record of those efforts was available.  Thus the Board ordered the AOJ to obtain the missing records, and continue efforts unless it is reasonably certain that they do not exist or further efforts would be futile.

Following the Board's most recent remand, the AOJ attempted to obtain the missing portion of the claims file and on September 1, 2016, issued a formal finding on the inability to locate the records.  While that formal finding was associated with the claims file, there is no indication that the Veteran was ever notified of this fact until it was mentioned in his supplemental statement of the case, issued in February 2017.  

When VA makes a formal finding that evidence in the Veteran's claims file has been lost or destroyed, VA has a heightened duty to assist a claimant in developing the underlying claim.  Particularly, the heightened duty to assist may require VA to request alternate source records.  Even if alternate source records are not available, VA must notify the claimant of the fact that the records have been lost or destroyed and must inform him of the alternate information, such as lay statements or private treatment records, that he could submit to support the claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (discussing the heightened duty to assist when records are lost or destroyed); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992) (when VA is unable to locate a claimant's records, is should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources).   

In this instance, although the February 2017 supplemental statement of the case did mention that the records could not be obtained, there is no evidence in the record that the Veteran or his representative was adequately notified of the formal finding, or the type of evidence which could be supplied on their part in support of the claim, for example, any private treatment records, or additional statements to be submitted by the Veteran (in fact, as discussed in more detail below, it appears as though the Veteran's representative was not provided a copy of the supplemental statement of the case).  Absent this notice and affording the Veteran the opportunity to supplement the claims file, VA fails in its duty to assist the Veteran prior to adjudicating the claims remaining on appeal. 

Finally, the Board observes that the Veteran is represented by a private attorney.  Although it does not appear from the record that the Veteran or his attorney have chosen to sever that relationship, it does appear that the Veteran's attorney has not been provided copies of the Veteran's supplemental statement of the case or notification that the claims have been returned to the Board for further appellate review.  Therefore, on remand, the AOJ should make efforts to confirm the Veteran's representation, and provide copies of any outstanding documents to the representative, presuming such a relationship continues to exist.   

Accordingly, the case is REMANDED for the following action:

1. Confirm whether or not the Veteran's private attorney continues to represent him in the issues remaining on appeal.  If the Veteran continues to be represented by the above named attorney, provide copies of any outstanding documents to the attorney, which have been issued since the September 2015 Board remand.

2. Notify the Veteran (and his representative) that his claim file is incomplete, and the missing records are unable to be located.  Invite the Veteran to submit any additional evidence in support of the claims on appeal, to include any private treatment records, or other records in his possession. 

The AOJ should make all reasonable and necessary efforts to assist the Veteran in supplementing his claims file.  It should also make attempts to obtain and associate with the claims file any VA medical center treatment records (including any VA examination reports) which predate January 2002, to the extent that they are available.  If those records cannot be located, the Veteran should be notified of this fact in writing.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




